DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 14, 24, and 27 are objected to because of the following informalities:  
Claim 1 [line 10] recites ‘movement’; however, it should recite - -  a movement - -.
Claim 1 [line 12] recites ‘stylus input’; however, it should recite - -  a stylus input - -.
Claim 1 [line 13] recites ‘the interactions by the stylus with the physical sensing surface’; however, it should recite - -  interactions by the stylus with the physical sensing surface - -.
Claim 1 [line 14] recites ‘user input’; however, it should recite - -  a user input - -.
Claim 1 [line 14] recites ‘the sensor data generated by the interactions by the stylus with the physical sensing surface’; however, it should recite - - sensor data generated by the interactions by the stylus with the physical sensing surface - -.
Claim 1 [line 16] recites ‘user input’; however, it should recite - -  the user input - -.
Claim 10 [line 5] recites ‘user input’; however, it should recite - -  the user input - -.
Claim 14 [line 5] recites ‘movement’; however, it should recite - -  a movement - -.
Claim 14 [line 6] recites ‘stylus input’; however, it should recite - -  a stylus input - -.
Claim 14 [line 6] recites ‘the sensor data generated by the interaction by the stylus’; however, it should recite - -  sensor data generated by the interaction by the stylus - -.
Claim 14 [line 7] recites ‘user input’; however, it should recite - -  a user input - -.
Claim 14 [line 9] recites ‘user input’; however, it should recite - -  the user input - -.
Claim 24 [line 8] recites ‘movement’; however, it should recite - -  a movement - -.
Claim 24 [line 10] recites ‘stylus input’; however, it should recite - -  a stylus input - -.
Claim 24 [line 11] recites ‘user input’; however, it should recite - -  a user input - -.
Claim 24 [line 12] recites ‘the sensor data generated by the interactions by the stylus with the physical sensing surface’; however, it should recite - - sensor data generated by the interactions by the stylus with the physical sensing surface - -.
Claim 24 [line 13] recites ‘user input’; however, it should recite - -  the user input - -.
Claim 27 [line 3] recites ‘user input’; however, it should recite - -  the user input - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 12, 14, 19-22, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (US 20150370350 A1, published 12/24/2015), hereinafter Hunt.

	Regarding claim 1, Hunt teaches the claim comprising:
A sensory unit comprising: a plurality of input sensors configured to be coupled to a physical sensing surface and configured to generate sensor data based on interactions with the physical sensing surface, the interactions occurring by way of a stylus and/or an appendage of a human (Hunt Figs. 1-8; [0022], now specifically in reference to FIG. 1, it shows an example block diagram of an information handling system and/or computer system 100; [0027], a touch-enabled display; [0035], turning now to FIG. 2, it shows example devices communicating over a network 200 such as e.g. the Internet, a local area network, a personal network, a peer to peer network, etc. in accordance with present principles; it is to be understood that e.g. each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above; FIG. 2 shows a notebook computer 202, a desktop computer 204, a wearable device 206 such as e.g. a smart watch, a smart television (TV) 208, a smart phone 210, a tablet computer 212, a server 214, and an input device 216 such as e.g. electronic pen and/or stylus; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0039], the logic may optionally (e.g. based on settings for the present device) receive location data pertaining to the location of the present device, such as e.g. from a GPS transceiver on the present device; [0042], contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; [0064], the magnetometer in the other device may sense the polarity of the magnet as positioned in the stylus to determine if the portion of the input device that is about to or in fact is contacting the other device);
a motion sensor configured to generate motion sensor data (Hunt Figs. 1-8; [0032], the system 100 is understood to include one or more inertia sensors and/or orientation sensors 197, including e.g. so-called “all-in-one” inertial sensors, a gyroscope for e.g. sensing and/or measuring the orientation of the system 100, and an accelerometer for e.g. sensing acceleration and/or movement of the system 100; the system 100 also includes a GPS transceiver 198 that is configured to e.g. receive geographic position information from at least one satellite and provide the information to the processor 122); 
and a multi-modal controller operably coupled with: the plurality of input sensors so as to receive the sensor data, and the motion sensor so as to receive the motion sensor data, and the multi-modal controller configured to (Hunt Figs. 1-8; [0003], accordingly, in one aspect a first device includes a display, a processor, and a memory accessible to the processor; the memory bears instructions executable by the processor to receive data from an input device pertaining to the orientation of the input device and, at least in part based on the data, determine whether the input device is positioned to provide input to the first device; [0022], now specifically in reference to FIG. 1, it shows an example block diagram of an information handling system and/or computer system 100; [0023], as shown in FIG. 1, the system 100 includes a so-called chipset 110; [0025], the core and memory control group 120 include one or more processors; [0032], the system 100 is understood to include one or more inertia sensors and/or orientation sensors 197, including e.g. so-called “all-in-one” inertial sensors, a gyroscope for e.g. sensing and/or measuring the orientation of the system 100, and an accelerometer for e.g. sensing acceleration and/or movement of the system 100; [0065], a software application for undertaking present principles may be vended with a device such as the system 100, present principles apply in instances where such an application is e.g. downloaded from a server to a device over a network such as the Internet):
determine movement of the physical sensing surface based on the motion sensor data; and in response to the determined movement, deactivate stylus input such that the interactions by the stylus with the physical sensing surface are not determined to be user input, wherein when there is no movement, the sensor data generated by the interactions by the stylus with the physical sensing surface are determined to be user input (Hunt Figs. 1-8; [0039], from block 302 the logic proceeds to block 304, at which the logic receives, identifies, and/or determines orientation data from an orientation sensor on the present device that pertains to the orientation of the present device (e.g. relative to the direction of the Earth's gravity at the input device); [0042], regardless, an affirmative determination at diamond 308 causes the logic to proceed to block 310, at which the logic presents a first application and/or first user interface (UI) (e.g. associated with the first application) for executing one or more functions at the present device based on input from the input device (e.g. contact of the input device with the touch-enabled display which may be detected by the touch-enabled display), and/or otherwise enables execution of one or more functions at the present device based on input from the input device (e.g. where those one or more functions are otherwise disabled based on input from the input device); [0043], at block 312, the logic may disable execution of one or more functions at the present device based on input from the input device. E.g., there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional (e.g. such as the input device being vertically aligned along its longitudinal axis in the shirt pocket of a user) and hence should be “filtered” or otherwise not processed and/or caused to execute a function at the present device; [0044], continuing the detailed description now in reference to FIG. 4, it shows an example illustration 400 of a stylus 402 with its longitudinal axis 404 positioned at various angles relative to a plane 406 established by a display 408; [0049], continuing now in reference to FIG. 5, in the illustration 500 the stylus 402 is again shown in respective representations 502, 504, and 506. However, note that owing to the device 410 and display 408 being tilted at an angle relative to their positioning as shown in the illustration 400; [0050], it is to be understood that the orientation of the device 410 may be determined based on data from an orientation sensor on the device 410 indicating the angle delta; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; [0054], before moving on to FIG. 8, it is to be understood in joint reference to FIGS. 6 and 7 that the UIs 600 and 700 may be interchangeably presented and/or toggled between based on whether a stylus in communication with the device is detected as being positioned to provide input as described herein; a user may provide touch input using the UI 700, decide they would like to take a note using the UI 600 and the stylus, and simply position the stylus for writing e.g. within a proximity to the device presenting the UI 700 to thus automatically without supplemental user input configure the device to present e.g. a stylus handwriting input method editor (IME) and/or change presentation to the UI 600 (e.g. thus removing the UI 700), and then responsive to the device detecting the stylus is no longer positioned for writing may again present a touch-based IME (e.g. a keyboard) and/or the UI 700)

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 1, the only difference being obtaining motion sensor data in response to a motion of the device (Hunt Figs. 1-8; [0032], the system 100 is understood to include one or more inertia sensors and/or orientation sensors 197, including e.g. so-called “all-in-one” inertial sensors, a gyroscope for e.g. sensing and/or measuring the orientation of the system 100, and an accelerometer for e.g. sensing acceleration and/or movement of the system 100; the system 100 also includes a GPS transceiver 198 that is configured to e.g. receive geographic position information from at least one satellite and provide the information to the processor 122; [0039], from block 302 the logic proceeds to block 304, at which the logic receives, identifies, and/or determines orientation data from an orientation sensor on the present device that pertains to the orientation of the present device (e.g. relative to the direction of the Earth's gravity at the input device); [0044], continuing the detailed description now in reference to FIG. 4, it shows an example illustration 400 of a stylus 402 with its longitudinal axis 404 positioned at various angles relative to a plane 406 established by a display 408; [0049], continuing now in reference to FIG. 5, in the illustration 500 the stylus 402 is again shown in respective representations 502, 504, and 506; note that owing to the device 410 and display 408 being tilted at an angle relative to their positioning as shown in the illustration 400; [0050], it is to be understood that the orientation of the device 410 may be determined based on data from an orientation sensor on the device 410 indicating the angle delta; [0054], before moving on to FIG. 8, it is to be understood in joint reference to FIGS. 6 and 7 that the UIs 600 and 700 may be interchangeably presented and/or toggled between based on whether a stylus in communication with the device is detected as being positioned to provide input as described herein; a user may provide touch input using the UI 700, decide they would like to take a note using the UI 600 and the stylus, and simply position the stylus for writing e.g. within a proximity to the device presenting the UI 700 to thus automatically without supplemental user input configure the device to present e.g. a stylus handwriting input method editor (IME) and/or change presentation to the UI 600 (e.g. thus removing the UI 700), and then responsive to the device detecting the stylus is no longer positioned for writing may again present a touch-based IME (e.g. a keyboard) and/or the UI 700).  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 24, claim 24 contains substantially similar limitations to those found in claim 1.  Consequently, claim 24 is rejected for the same reasons.

Regarding claim 2, Hunt teaches all the limitations of claim 1, further comprising:
	the plurality of input sensors comprising: a force sensor configured to be coupled with the physical sensing surface, wherein the sensor data is force sensor data from the force sensor (Hunt Figs. 1-8; [0027], a touch-enabled display; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0042], one or more functions at the present device based on input from the input device (e.g. contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; examiner note, per the specification p. 2, a force sensor may be a contact sensor)

Regarding claim 3, Hunt teaches all the limitations of claim 1, further comprising:
further comprising: a proximity sensor configured to be coupled with the physical sensing surface, wherein the multi-modal controller is operably coupled with the proximity sensor so as to receive proximity sensor data from the proximity sensor (Hunt Figs. 1-8; [0027], a touch-enabled display; [0035], each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0039], the logic may optionally (e.g. based on settings for the present device) receive location data pertaining to the location of the present device, such as e.g. from a GPS transceiver on the present device; [0042], contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0064], the magnetometer in the other device may sense the polarity of the magnet as positioned in the stylus to determine if the portion of the input device that is about to or in fact is contacting the other device)

Regarding claim 4, Hunt teaches all the limitations of claim 1, further comprising:
wherein the physical sensing surface is a surface of a touch screen display and the multi-modal controller is further configured to direct display data to the touch screen display (Hunt Figs. 1-8; [0003], accordingly, in one aspect a first device includes a display, a processor, and a memory accessible to the processor; the memory bears instructions executable by the processor to receive data from an input device pertaining to the orientation of the input device and, at least in part based on the data, determine whether the input device is positioned to provide input to the first device; [0022], now specifically in reference to FIG. 1, it shows an example block diagram of an information handling system and/or computer system 100; [0027], a touch-enabled display; [0035], each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0042], contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; [0065], a software application for undertaking present principles may be vended with a device such as the system 100, present principles apply in instances where such an application is e.g. downloaded from a server to a device over a network such as the Internet)

Regarding claim 5, Hunt teaches all the limitations of claim 4, further comprising:
further comprising a data interface configured to couple the multi-modal controller with an operating system of a device including the sensory unit, the multi-modal controller configured to receive the display data to present on the touch screen display, wherein the multi-modal controller is configured to provide a virtual sensor region on the touch screen display with respect to the display data (Hunt Figs. 1-8; [0003], accordingly, in one aspect a first device includes a display, a processor, and a memory accessible to the processor; the memory bears instructions executable by the processor to receive data from an input device pertaining to the orientation of the input device and, at least in part based on the data, determine whether the input device is positioned to provide input to the first device; [0012], client devices may employ, as non-limiting examples, operating systems from Apple, Google, or Microsoft. A Unix or similar such as Linux operating system may be used; [0022], now specifically in reference to FIG. 1, it shows an example block diagram of an information handling system and/or computer system 100; [0027], a touch-enabled display; [0031], the system 100, upon power on, may be configured to execute boot code 190 for the BIOS 168, as stored within the SPI Flash 166, and thereafter processes data under the control of one or more operating systems and application software (e.g., stored in system memory 140); [0035], each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0039], the logic may optionally (e.g. based on settings for the present device) receive location data pertaining to the location of the present device, such as e.g. from a GPS transceiver on the present device; [0042], contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; [0065], a software application for undertaking present principles may be vended with a device such as the system 100, present principles apply in instances where such an application is e.g. downloaded from a server to a device over a network such as the Internet)

Regarding claim 6, Hunt teaches all the limitations of claim 5, further comprising:
wherein the virtual sensor region is one of a force sensing region or a proximity sensing zone (Hunt Figs. 1-8; [0027], a touch-enabled display; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0039], the logic may optionally (e.g. based on settings for the present device) receive location data pertaining to the location of the present device, such as e.g. from a GPS transceiver on the present device; [0042], contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; the UI 600 thus includes an area 602 to which a user may direct input using a stylus to configure the device presenting the UI 600 to represent the input thereon; the UI 600 also includes a selector element 604 selectable to automatically without further user input cause a e.g. virtual and/or so-called “soft” keyboard to be presented for providing input using e.g. a finger rather than a stylus, though it is to be nonetheless understood that in some embodiments a stylus may also be used to select keys from the keyboard. Last, note that a settings selector element 606 is shown that is selectable to automatically without further user input cause the device to present a settings UI (e.g. such as the UI 800) for configuring settings of an application for undertaking present principles; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6 and that is associated with e.g. a different application than the one described in reference to FIG. 6, such as e.g. a word processing application and/or Internet browser; but regardless of whether the application is a word processing application, Internet browser, or still another application, it is to be understood that it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; [0053], the UI 700 thus includes an area 702 for providing touch input using e.g. a finger, such as a soft keyboard; the UI 700 also includes a selector element 704 selectable to automatically without further user input cause an area such as the area 602 to be presented, and/or to even cause an entire UI of such an application to be presented, such as the UI 600 described above; last, note that a settings selector element 706 is shown that is selectable to automatically without further user input cause the device to present a settings UI (e.g. such as the UI 800) for configuring settings of an application for undertaking present principles; [0064], the magnetometer in the other device may sense the polarity of the magnet as positioned in the stylus to determine if the portion of the input device that is about to or in fact is contacting the other device; examiner note, per the specification p. 2, a force sensor may be a contact sensor)

Regarding claim 9, Hunt teaches all the limitations of claim 6, further comprising:
wherein the multi-modal controller is further configured to: receive an input to one of the force sensing region or the proximity sensing zone; and implement an operation based on the input (Hunt Figs. 1-8; [0027], a touch-enabled display; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0039], the logic may optionally (e.g. based on settings for the present device) receive location data pertaining to the location of the present device, such as e.g. from a GPS transceiver on the present device; [0042], contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; the UI 600 thus includes an area 602 to which a user may direct input using a stylus to configure the device presenting the UI 600 to represent the input thereon; the UI 600 also includes a selector element 604 selectable to automatically without further user input cause a e.g. virtual and/or so-called “soft” keyboard to be presented for providing input using e.g. a finger rather than a stylus, though it is to be nonetheless understood that in some embodiments a stylus may also be used to select keys from the keyboard. Last, note that a settings selector element 606 is shown that is selectable to automatically without further user input cause the device to present a settings UI (e.g. such as the UI 800) for configuring settings of an application for undertaking present principles; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6 and that is associated with e.g. a different application than the one described in reference to FIG. 6, such as e.g. a word processing application and/or Internet browser; but regardless of whether the application is a word processing application, Internet browser, or still another application, it is to be understood that it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; [0053], the UI 700 thus includes an area 702 for providing touch input using e.g. a finger, such as a soft keyboard; the UI 700 also includes a selector element 704 selectable to automatically without further user input cause an area such as the area 602 to be presented, and/or to even cause an entire UI of such an application to be presented, such as the UI 600 described above; last, note that a settings selector element 706 is shown that is selectable to automatically without further user input cause the device to present a settings UI (e.g. such as the UI 800) for configuring settings of an application for undertaking present principles; [0064], the magnetometer in the other device may sense the polarity of the magnet as positioned in the stylus to determine if the portion of the input device that is about to or in fact is contacting the other device; examiner note, per the specification p. 2, a force sensor may be a contact sensor)

Regarding claim 10, Hunt teaches all the limitations of claim 1, further comprising:
wherein the multi-modal controller is further configured to in response to the determined movement, maintain appendage input such that interactions by the appendage with the physical sensing surface are determined to be user input (Hunt Figs. 1-8; [0039], from block 302 the logic proceeds to block 304, at which the logic receives, identifies, and/or determines orientation data from an orientation sensor on the present device that pertains to the orientation of the present device (e.g. relative to the direction of the Earth's gravity at the input device); [0042], regardless, an affirmative determination at diamond 308 causes the logic to proceed to block 310, at which the logic presents a first application and/or first user interface (UI) (e.g. associated with the first application) for executing one or more functions at the present device based on input from the input device (e.g. contact of the input device with the touch-enabled display which may be detected by the touch-enabled display), and/or otherwise enables execution of one or more functions at the present device based on input from the input device (e.g. where those one or more functions are otherwise disabled based on input from the input device); [0043], at block 312, the logic may disable execution of one or more functions at the present device based on input from the input device. E.g., there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional (e.g. such as the input device being vertically aligned along its longitudinal axis in the shirt pocket of a user) and hence should be “filtered” or otherwise not processed and/or caused to execute a function at the present device; [0044], continuing the detailed description now in reference to FIG. 4, it shows an example illustration 400 of a stylus 402 with its longitudinal axis 404 positioned at various angles relative to a plane 406 established by a display 408; [0049], continuing now in reference to FIG. 5, in the illustration 500 the stylus 402 is again shown in respective representations 502, 504, and 506; note that owing to the device 410 and display 408 being tilted at an angle relative to their positioning as shown in the illustration 400; [0050], it is to be understood that the orientation of the device 410 may be determined based on data from an orientation sensor on the device 410 indicating the angle delta; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; [0054], before moving on to FIG. 8, it is to be understood in joint reference to FIGS. 6 and 7 that the UIs 600 and 700 may be interchangeably presented and/or toggled between based on whether a stylus in communication with the device is detected as being positioned to provide input as described herein; a user may provide touch input using the UI 700, decide they would like to take a note using the UI 600 and the stylus, and simply position the stylus for writing e.g. within a proximity to the device presenting the UI 700 to thus automatically without supplemental user input configure the device to present e.g. a stylus handwriting input method editor (IME) and/or change presentation to the UI 600 (e.g. thus removing the UI 700), and then responsive to the device detecting the stylus is no longer positioned for writing may again present a touch-based IME (e.g. a keyboard) and/or the UI 700)

Regarding claim 27, claim 27 contains substantially similar limitations to those found in claim 10.  Consequently, claim 27 is rejected for the same reasons.

Regarding claim 12, Hunt teaches all the limitations of claim 6, further comprising:
wherein the multi-modal controller is further configured to provide a second virtual sensor region on the touch screen display, the virtual sensor region being the force sensing region and the second virtual sensor region being the proximity sensing zone, wherein the proximity sensing zone is separated from the force sensing region (Hunt Figs. 1-8; [0003], accordingly, in one aspect a first device includes a display, a processor, and a memory accessible to the processor; the memory bears instructions executable by the processor to receive data from an input device pertaining to the orientation of the input device and, at least in part based on the data, determine whether the input device is positioned to provide input to the first device; [0022], now specifically in reference to FIG. 1, it shows an example block diagram of an information handling system and/or computer system 100; [0027], a touch-enabled display; [0035], each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0039], the logic may optionally (e.g. based on settings for the present device) receive location data pertaining to the location of the present device, such as e.g. from a GPS transceiver on the present device; [0042], one or more functions at the present device based on input from the input device (e.g. contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus (displaying multiple separate first and second sensing zones that sense proximity of a finger on the touch-sensitive display and touch force); [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger (displaying multiple separate first and second sensing zones that sense proximity of a finger on the touch-sensitive display and touch force); [0065], a software application for undertaking present principles may be vended with a device such as the system 100, present principles apply in instances where such an application is e.g. downloaded from a server to a device over a network such as the Internet; [0064], the magnetometer in the other device may sense the polarity of the magnet as positioned in the stylus to determine if the portion of the input device that is about to or in fact is contacting the other device; examiner note, per the specification p. 2, a force sensor may be a contact sensor)

Regarding claim 19, Hunt teaches all the limitations of claim 14, further comprising:
wherein the physical sensing surface is a surface of a touch screen display of the device (Hunt Figs. 1-8; [0027], a touch-enabled display; [0035], each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0039], the logic may optionally (e.g. based on settings for the present device) receive location data pertaining to the location of the present device, such as e.g. from a GPS transceiver on the present device; [0042], contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional)

Regarding claim 20, Hunt teaches all the limitations of claim 19, further comprising:
further comprising: presenting a force sensing virtual button on the touch screen display;    implementing a first operation of the device based on a first input to the force sensing virtual button; presenting a proximity sensing zone on the touch screen display; and implementing a second operation of the device based on second input to the proximity sensing zone, wherein the proximity sensing zone is separated from the force sensing virtual button such that the first input to the force sensing virtual button does not result in the second input to the proximity sensing zone (Hunt Figs. 1-8; [0003], accordingly, in one aspect a first device includes a display, a processor, and a memory accessible to the processor; the memory bears instructions executable by the processor to receive data from an input device pertaining to the orientation of the input device and, at least in part based on the data, determine whether the input device is positioned to provide input to the first device; [0022], now specifically in reference to FIG. 1, it shows an example block diagram of an information handling system and/or computer system 100; [0027], a touch-enabled display; [0035], each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0039], the logic may optionally (e.g. based on settings for the present device) receive location data pertaining to the location of the present device, such as e.g. from a GPS transceiver on the present device; [0042], one or more functions at the present device based on input from the input device (e.g. contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus (displaying multiple separate first and second sensing zones that sense proximity of a finger on the touch-sensitive display and touch force); [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger (displaying multiple separate first and second sensing zones that sense proximity of a finger on the touch-sensitive display and touch force); [0064], the magnetometer in the other device may sense the polarity of the magnet as positioned in the stylus to determine if the portion of the input device that is about to or in fact is contacting the other device; examiner note, per the specification p. 2, a force sensor may be a contact sensor)

Regarding claim 21, Hunt teaches all the limitations of claim 19, further comprising:
further comprising presenting a force sensing virtual button on the touch screen display; receiving an input to the force sensing virtual button; and implementing an operation of the device based on the input to the force sensing virtual button (Hunt Figs. 1-8; [0027], a touch-enabled display; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0042], one or more functions at the present device based on input from the input device (e.g. contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; examiner note, per the specification p. 2, a force sensor may be a contact sensor)

Regarding claim 22, Hunt teaches all the limitations of claim 19, further comprising:
further comprising presenting a proximity sensing zone on the touch screen display; receiving an input above the proximity sensing zone; and implementing an operation of the device based on the input above the proximity sensing zone (Hunt Figs. 1-8; [0027], a touch-enabled display; [0038], a touch-enabled display of a device undertaking the logic of FIG. 3 (referred to below as the “present device”); [0042], one or more functions at the present device based on input from the input device (e.g. contact of the input device with the touch-enabled display which may be detected by the touch-enabled display; [0043], there may be instances where the input device is detected as providing input (e.g. based on a hover of the input device relatively close to and/or over the display) that was unintentional; [0051], continuing the detailed description in reference to FIG. 6, it shows an example user interface (UI) 600 presented on a display of a device in accordance with present principles that is associated with an application such as e.g. a handwriting application, drawing application, and/or other application for receiving, processing, and/or presenting input from an input device such as a stylus; [0052], moving on to FIG. 7, it shows an example UI 700 presented on a display of e.g. the same device as described in reference to FIG. 6; it is configured for receiving, processing, and/or presenting input from a body part of a person such as a finger; [0064], the magnetometer in the other device may sense the polarity of the magnet as positioned in the stylus to determine if the portion of the input device that is about to or in fact is contacting the other device)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 8, 11, 15, 16, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Griffin et al. (US 20110248948 A1, published 10/13/2011), hereinafter Griffin.

	Regarding claim 25, Hunt teaches all the limitations of claim 24.  However Hunt fails to expressly disclose wherein the controller is further configured to: calculate one or more decision thresholds based on the determined movement of the physical sensing surface; and determine the sensor data indicates an input to the physical sensing surface based on a comparison of the sensor data to the one or more calculated decision thresholds, wherein the one or more decision thresholds includes a force threshold related to an amount of force applied to the physical sensing surface or a duration threshold related to an amount of time that a force is applied to the physical sensing surface.  In the same field of endeavor, Griffin teaches:
wherein the controller is further configured to: calculate one or more decision thresholds based on the determined movement of the physical sensing surface; and determine the sensor data indicates an input to the physical sensing surface based on a comparison of the sensor data to the one or more calculated decision thresholds, wherein the one or more decision thresholds includes a force threshold related to an amount of force applied to the physical sensing surface or a duration threshold related to an amount of time that a force is applied to the physical sensing surface (Griffin Figs. 1-9; [0023], a touch may be detected from any suitable object, such as a finger, thumb, appendage, or other items, for example, a stylus, pen, or other pointer, depending on the nature of the touch-sensitive display 118; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0049], the touch threshold may be modified based on one or more ambient parameters; the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth; such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult; such conditions may be detected by the accelerometer 136, and the touch threshold may be modified, e.g., increased, in response to the acceleration of the portable electronic device 100 in response to such conditions; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712; [0054], a graph illustrating various values of a touch threshold over time is shown in FIG. 8; the touch threshold 802 shown in the example of FIG. 8 varies in response to different parameters; the touch threshold 802 is shown at a minimum until the time when a change in parameter P1 is identified, resulting in the touch threshold 802 being modified by increasing the touch threshold; [0055], the touch threshold may be modified due to a detected change in parameter P6, for example, acceleration of the portable electronic device 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the controller is further configured to: calculate one or more decision thresholds based on the determined movement of the physical sensing surface; and determine the sensor data indicates an input to the physical sensing surface based on a comparison of the sensor data to the one or more calculated decision thresholds, wherein the one or more decision thresholds includes a force threshold related to an amount of force applied to the physical sensing surface or a duration threshold related to an amount of time that a force is applied to the physical sensing surface as suggested in Griffin into Hunt.  Doing so would be desirable because with continued demand for decreased size of portable electronic devices, touch-sensitive displays continue to decrease in size (see Griffin [0003]).  Improvements in devices with touch-sensitive devices are desirable (see Griffin [0004]).  Additionally, the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth. Such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult. Such conditions may be detected by the accelerometer 136, and the touch threshold may be modified (see Griffin [0049]).  The present disclosure describes a method and apparatus that reduces the occurrence of inadvertent touches causing functions to be performed, such as entering characters, calling a contact, or sending text messages, which may needlessly drain the battery of a portable electronic device. The use of multiple thresholds provides a mechanism by which multiple different functions may be triggered by touch alone. Use of thresholds may help to train a user to more quickly find the selection area for a selection option, resulting, for example, in faster typing on a virtual keyboard (see Griffin [0061]).

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 25.  Consequently, claim 8 is rejected for the same reasons.

	Regarding claim 11, Hunt in view of Griffin teaches all the limitations of claim 8.  Griffin further teaches:
wherein the one or more decision thresholds includes a force threshold related to an amount of force applied to the physical sensing surface and a duration threshold related to an amount of time that a force is applied to the physical sensing surface (Griffin Figs. 1-9; [0023], a touch may be detected from any suitable object, such as a finger, thumb, appendage, or other items, for example, a stylus, pen, or other pointer, depending on the nature of the touch-sensitive display 118; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the one or more decision thresholds includes a force threshold related to an amount of force applied to the physical sensing surface and a duration threshold related to an amount of time that a force is applied to the physical sensing surface as suggested in Griffin into Hunt.  Doing so would be desirable because with continued demand for decreased size of portable electronic devices, touch-sensitive displays continue to decrease in size (see Griffin [0003]).  Improvements in devices with touch-sensitive devices are desirable (see Griffin [0004]).  Additionally, the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth. Such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult. Such conditions may be detected by the accelerometer 136, and the touch threshold may be modified (see Griffin [0049]).  The present disclosure describes a method and apparatus that reduces the occurrence of inadvertent touches causing functions to be performed, such as entering characters, calling a contact, or sending text messages, which may needlessly drain the battery of a portable electronic device. The use of multiple thresholds provides a mechanism by which multiple different functions may be triggered by touch alone. Use of thresholds may help to train a user to more quickly find the selection area for a selection option, resulting, for example, in faster typing on a virtual keyboard (see Griffin [0061]).

Regarding claim 26, claim 26 contains substantially similar limitations to those found in claim 11.  Consequently, claim 26 is rejected for the same reasons.

Regarding claim 15, Hunt teaches all the limitations of claim 14.  However Hunt fails to expressly disclose further comprising: calculating a force threshold based on the motion sensor data; and determining the sensor data is an input to the device based on a comparison of the sensor data to the force threshold, wherein the force threshold relates to an amount of force applied to the physical sensing surface or to an amount of time that a force is applied to the physical sensing surface and the sensor data determined as the input results from interactions by an appendage of a human with the physical sensing surface.  In the same field of endeavor, Griffin teaches:
further comprising: calculating a force threshold based on the motion sensor data; and determining the sensor data is an input to the device based on a comparison of the sensor data to the force threshold, wherein the force threshold relates to an amount of force applied to the physical sensing surface or to an amount of time that a force is applied to the physical sensing surface and the sensor data determined as the input results from interactions by an appendage of a human with the physical sensing surface (Griffin Figs. 1-9; [0023], a touch may be detected from any suitable object, such as a finger, thumb, appendage, or other items, for example, a stylus, pen, or other pointer, depending on the nature of the touch-sensitive display 118; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0034], the function performed may be, for example, selection or input of information or a function; selection options may include, for example, displayed or virtual keys of a keyboard 602 for entry of characters; selection boxes or windows 602, e.g., "cancel," "delete," or "unlock"; function buttons; a touch that meets the touch threshold may result in selection or input of that selection option; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0049], the touch threshold may be modified based on one or more ambient parameters; the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth; such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult; such conditions may be detected by the accelerometer 136, and the touch threshold may be modified, e.g., increased, in response to the acceleration of the portable electronic device 100 in response to such conditions; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712; [0054], a graph illustrating various values of a touch threshold over time is shown in FIG. 8; the touch threshold 802 shown in the example of FIG. 8 varies in response to different parameters; the touch threshold 802 is shown at a minimum until the time when a change in parameter P1 is identified, resulting in the touch threshold 802 being modified by increasing the touch threshold; [0055], the touch threshold may be modified due to a detected change in parameter P6, for example, acceleration of the portable electronic device 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: calculating a force threshold based on the motion sensor data; and determining the sensor data is an input to the device based on a comparison of the sensor data to the force threshold, wherein the force threshold relates to an amount of force applied to the physical sensing surface or to an amount of time that a force is applied to the physical sensing surface and the sensor data determined as the input results from interactions by an appendage of a human with the physical sensing surface as suggested in Griffin into Hunt.  Doing so would be desirable because with continued demand for decreased size of portable electronic devices, touch-sensitive displays continue to decrease in size (see Griffin [0003]).  Improvements in devices with touch-sensitive devices are desirable (see Griffin [0004]).  Additionally, the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth. Such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult. Such conditions may be detected by the accelerometer 136, and the touch threshold may be modified (see Griffin [0049]).  The present disclosure describes a method and apparatus that reduces the occurrence of inadvertent touches causing functions to be performed, such as entering characters, calling a contact, or sending text messages, which may needlessly drain the battery of a portable electronic device. The use of multiple thresholds provides a mechanism by which multiple different functions may be triggered by touch alone. Use of thresholds may help to train a user to more quickly find the selection area for a selection option, resulting, for example, in faster typing on a virtual keyboard (see Griffin [0061]).

Regarding claim 16, Hunt teaches all the limitations of claim 15.  Griffin further teaches:
wherein the force threshold relates to an amount of force applied to the physical sensing surface, the method further comprising calculating a second force threshold based on the motion sensor data, the second force threshold relating to an amount of time that a force is applied to the physical sensing surface, wherein the force sensor data is determined as the input to the device based on the comparison of the sensor data to the force threshold and based on a comparison of the force sensor data to the second force threshold (Griffin Figs. 1-9; [0023], a touch may be detected from any suitable object, such as a finger, thumb, appendage, or other items, for example, a stylus, pen, or other pointer, depending on the nature of the touch-sensitive display 118; [0032], a touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force; [0033], a touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet; a touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet; [0040], touch parameters reflect characteristics of a touch, for example, touch force, touch duration; [0041], a determination whether to modify one or more touch threshold is made at 706; relevant touch thresholds are modified at 708; parameters or characteristics of the touch as well as other variables may be utilized to modify a touch threshold; force sensors 122 may provide values for various parameters, such as touch parameters, e.g., contact area, touch rate, touch location, and touch force; an accelerometer may provide values for other parameters; [0042], modifying a touch threshold involves changing the value of one or more characteristics associated with the touch threshold; when the threshold reflects a single characteristic of a touch, such as force, the touch threshold is a force threshold, and the associated force value is increased or decreased when the touch threshold is modified; modifying the touch threshold may comprise modifying a threshold of other characteristics related to a touch, such as the duration of a touch, the number of touches, the touch rate, and the size of the contact area, and so forth; one or more characteristics of a touch may be combined to comprise a touch threshold, for example, force and time; [0049], the touch threshold may be modified based on one or more ambient parameters; the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth; such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult; such conditions may be detected by the accelerometer 136, and the touch threshold may be modified, e.g., increased, in response to the acceleration of the portable electronic device 100 in response to such conditions; [0053], one or more values of one or more parameters or characteristics of the touch are compared to the touch threshold at 710; the detected touch may be compared to more than one threshold at 710; when the one or more values meet or exceed one or more touch thresholds, one or more functions, such as those described above, are performed 712; [0054], a graph illustrating various values of a touch threshold over time is shown in FIG. 8; the touch threshold 802 shown in the example of FIG. 8 varies in response to different parameters; the touch threshold 802 is shown at a minimum until the time when a change in parameter P1 is identified, resulting in the touch threshold 802 being modified by increasing the touch threshold; [0055], the touch threshold may be modified due to a detected change in parameter P6, for example, acceleration of the portable electronic device 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the force threshold relates to an amount of force applied to the physical sensing surface, the method further comprising calculating a second force threshold based on the motion sensor data, the second force threshold relating to an amount of time that a force is applied to the physical sensing surface, wherein the force sensor data is determined as the input to the device based on the comparison of the sensor data to the force threshold and based on a comparison of the force sensor data to the second force threshold as suggested in Griffin into Hunt.  Doing so would be desirable because with continued demand for decreased size of portable electronic devices, touch-sensitive displays continue to decrease in size (see Griffin [0003]).  Improvements in devices with touch-sensitive devices are desirable (see Griffin [0004]).  Additionally, the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth. Such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult. Such conditions may be detected by the accelerometer 136, and the touch threshold may be modified (see Griffin [0049]).  The present disclosure describes a method and apparatus that reduces the occurrence of inadvertent touches causing functions to be performed, such as entering characters, calling a contact, or sending text messages, which may needlessly drain the battery of a portable electronic device. The use of multiple thresholds provides a mechanism by which multiple different functions may be triggered by touch alone. Use of thresholds may help to train a user to more quickly find the selection area for a selection option, resulting, for example, in faster typing on a virtual keyboard (see Griffin [0061]).

Regarding claim 28, Hunt teaches all the limitations of claim 1.  However Hunt fails to expressly disclose further comprising a haptic feedback device operably coupled with the physical sensing surface and configured to provide haptic feedback based on the interactions with the physical sensing surface.  In the same field of endeavor, Griffin teaches:
further comprising a haptic feedback device operably coupled with the physical sensing surface and configured to provide haptic feedback based on the interactions with the physical sensing surface (Griffin Figs. 1-9; [0014], touch threshold(s) may be used, for example, to trigger performance of functions, such as provision of tactile feedback; [0023], a touch may be detected from any suitable object, such as a finger, thumb, appendage, or other items, for example, a stylus, pen, or other pointer, depending on the nature of the touch-sensitive display 118; [0024], actuation of the actuator 120 may result in provision of tactile feedback; [0032], and when the force of the touch exceeds a force threshold, tactile feedback is provided and the currently highlighted selection option is selected; [0034], the function performed may be, for example, selection or input of information or a function, such as information or a function associated with a location of a touch, tactile feedback provided by the actuators 120; [0035], another example of a function is provision of tactile feedback, such as a vibration, one or more pulses, feedback that mimics depression and/or release of a physical key, and so forth; [0053], tactile feedback may also be provided when the second touch threshold is met, and alternatively when the third touch threshold is met)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising a haptic feedback device operably coupled with the physical sensing surface and configured to provide haptic feedback based on the interactions with the physical sensing surface as suggested in Griffin into Hunt.  Doing so would be desirable because with continued demand for decreased size of portable electronic devices, touch-sensitive displays continue to decrease in size (see Griffin [0003]).  Improvements in devices with touch-sensitive devices are desirable (see Griffin [0004]).  Additionally, the portable electronic device 100 may be operated during travel, e.g., when a user is on a train, in an automobile, on a bicycle, jogging, in an elevator, and so forth. Such travel may result in rough, jarring, bouncy, and otherwise uneven conditions that may cause accurate input to the device 100 to be difficult. Such conditions may be detected by the accelerometer 136, and the touch threshold may be modified (see Griffin [0049]).  The present disclosure describes a method and apparatus that reduces the occurrence of inadvertent touches causing functions to be performed, such as entering characters, calling a contact, or sending text messages, which may needlessly drain the battery of a portable electronic device. The use of multiple thresholds provides a mechanism by which multiple different functions may be triggered by touch alone. Use of thresholds may help to train a user to more quickly find the selection area for a selection option, resulting, for example, in faster typing on a virtual keyboard (see Griffin [0061]).  Additionally, tactile feedback provides confirmations to the user regarding touch interactions (see Griffin [0032-0035], [0053]), which simplifies user interactions with the system and improves the user’s ability to perceive the results of interactions.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 2, 5, 8-12, 14-16, 20, 22, and 24-28.  The corrections to claims 5, 9, 12, 14, 16, 20, 22, 24, and 28 are approved and the previous objections to claims 5, 9, 12, 14, 16, 20, 22, 24, and 28 are respectfully withdrawn.  The corrections to the claims has been approved, and the previous rejection to claim 9 under 35 U.S.C. 112 is respectfully withdrawn. 
Regarding independent claim 1, the Applicant alleges that Griffin as described in the previous Office action, does not explicitly teach in response to the determined movement, deactivate stylus input such that the interactions by the stylus with the physical sensing surface are not determined to be user input, wherein when there is no movement, the sensor data generated by the interactions by the stylus with the physical sensing surface are determined to be user input, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 102(a)(1) as anticipated by Hunt.
Similar arguments have been presented for claims 14 and 24 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-6, 8-12, 15, 16, 19-22, and 25-27 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 14, and 24.  However, as discussed above, Hunt is considered to teach claims 1, 14, and 24, and consequently, claims 2-6, 8-12, 15, 16, 19-22, and 25-27 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yilmaz (US 20130106740 A1) see Figs. 1-5 and [0037-0039].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143